      Case 4:20-cv-05158-EFS      ECF No. 17    filed 05/04/21   PageID.1017 Page 1 of 2




1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2

3
                                                                 May 04, 2021
                                                                      SEAN F. MCAVOY, CLERK

4

5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7
     DAVID G.,                                   No.    4:20-cv-5158-EFS
8
                               Plaintiff,
9                                                ORDER GRANTING THE PARTIES’
                  v.                             STIPULATED MOTION FOR
10                                               REMAND PURSUANT TO
11   COMMISSIONER OF SOCIAL                      SENTENCE FOUR OF 42 U.S.C. §
     SECURITY,                                   405(g)
12
                               Defendant.
13

14
           On April 26, 2021, the parties filed a Stipulated Motion for Remand. ECF
15
     No. 16. The parties agree the matter should be reversed and remanded to the
16
     Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)
17

18
     for further administrative proceedings as set forth below. The parties also agree

19   that Plaintiff is entitled to reasonable attorney fees and costs under the Equal

20   Access to Justice Act, 28 U.S.C. § 2412(d), upon proper request to the Court.
21
           Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
22
           1.     The parties’ Stipulated Motion for Remand, ECF No. 16, is
23
                  GRANTED.
24
           2.     Judgment shall be entered for Plaintiff.
25

26




                                                                                       ORDER - 1
      Case 4:20-cv-05158-EFS      ECF No. 17     filed 05/04/21   PageID.1018 Page 2 of 2




1          3.     This matter is REVERSED and REMANDED to the Commissioner
2
                  of Social Security for further administrative proceedings pursuant to
3
                  sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council
4
                  is to instruct the ALJ to:
5
                  •   reassess the medical evidence, the opinions of record (including
6

7                     those of N.K. Marks, Ph.D.), statements made by third parties,

8                     (especially those of Plaintiff’s mother), the residual functional
9                     capacity, and the new evidence submitted to the Appeals Council;
10
                  •   obtain vocational expert evidence, and
11
                  •   offer Plaintiff the opportunity for a hearing, act as needed to
12
                      complete the administrative record, and issue a new decision.
13

14         4.     Pending motions are DENIED AS MOOT and hearings STRICKEN.

15         5.     If filed, the Court will consider Plaintiff’s motion for fees and

16                expenses under the Equal Access to Justice Act.
17
           6.     The Clerk’s Office is directed to CLOSE this file.
18
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
19
     and provide copies to all counsel.
20

21         DATED this 4th day of April 2021.

22

23                                   EDWARD F. SHEA
                             Senior United States District Judge
24

25

26




                                                                                 ORDER - 2
